       Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DINÉ CITIZENS AGAINST RUINING OUR                       )
ENVIRONMENT, et al.,                                    )
                                                        )
        Plaintiffs,                                     )    Case No. 1:19-cv-00703-WJ-JFR
                                                        )
        v.                                              )
                                                        )
DAVID BERNHARDT,                                        )
in his official capacity as Secretary of                )
the Interior, et al.,                                   )
                                                        )
        Federal Defendants.                             )
                                                        )


                              JOINT CASE MANAGEMENT PLAN


        In accordance with this Court’s Order Lifting Stay and Adopting Deadlines As Set Forth

in the Parties’ Joint Status Report, ECF No. 94, the Parties submit this Joint Case Management

Plan setting forth the following proposed schedule for further proceedings in this matter.

        1.      On or before July 1, 2020, Federal Defendants shall lodge the administrative

record with the Court’s Chambers and serve the administrative record on the parties. Due to the

anticipated size of the administrative record, Federal Defendants may produce the record to the

Court and parties on a USB drive.

        2.      On or before July 22, 2020, Plaintiff and Intervenor Defendants shall advise

Federal Defendants in writing of any objections to the administrative record. The Parties shall

work to resolve any such record objections out of Court prior to filing any motions to complete

the administrative record or for extra-record review.




                                                 2
       Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 2 of 7



       3.       If the Parties are unable to resolve any record objections out of Court, the Parties

propose the following schedule for motions related to the completeness of the administrative

record or for extra-record review:

                Any motions to complete the administrative record or for extra-record review

        shall be filed on or before August 12, 2020. Any disputes regarding the scope or content

        of the administrative record not raised during consultation of the Parties and by motion

        by this deadline will be deemed to have been waived.

               Responses to any such motions shall be filed on or before September 2, 2020.

               Replies shall be filed on or before September 16, 2020.

       4.      If any motions to complete the administrative record or for extra-record review

are filed, the schedule for merits briefing set forth below shall be of no effect. In such case, the

Parties will submit an alternative merits briefing schedule within 14 days of the Court’s

resolution of the motion(s) to complete the administrative record or for extra-record review.

       5.      If no motions to complete the administrative record or for extra-record review are

filed, briefing on the merits shall proceed on the following schedule:

               Federal Defendants shall lodge the amended administrative record, if any, with

       the Court’s Chambers and shall serve it on the Parties by August 19, 2020. Due to the

       anticipated size of the administrative record, Federal Defendants may produce the record

       to the Court and parties on a USB drive.

               Plaintiff shall file its Motion for Review of Agency Action and supporting brief

       on or before September 16, 2020.

               Federal Defendants shall file their responding brief on or before October 14,

       2020.




                                                  3
       Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 3 of 7



               Intervenor Defendants shall file their responding briefs on or before October 23,

       2020.

               Plaintiff shall file its reply brief on or before November 13, 2020.

       6.      In accordance with Olenhouse, the length of the Parties’ briefs on the merits shall

be consistent with Federal Rule of Appellate Procedure 32(a)(7); except that Plaintiffs shall be

permitted to file a single consolidated reply brief of up to 13,000 words.

       Respectfully submitted this 1st day of June, 2020.

                                              PRERAK SHAH
                                              Deputy Assistant Attorney General
                                              /s/ Clare Boronow
                                              CLARE BORONOW
                                              Environment and Natural Resources Division
                                              United States Department of Justice
                                              999 18th St.
                                              South Terrace, Suite 370
                                              Denver, CO 80202
                                              clare.boronow@usdoj.gov

                                              ANDREW A. SMITH
                                              Senior Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Natural Resources Section
                                              c/o United States Attorney’s Office
                                              P.O. Box 607
                                              Albuquerque, New Mexico 87103
                                              505-224-1468
                                              andrew.smith@usdoj.gov

                                              Counsel for Federal Defendants

                                              /s/ Kyle J. Tisdel
                                              Kyle J. Tisdel
                                              WESTERN ENVIRONMENTAL LAW CENTER
                                              208 Paseo del Pueblo Sur, Suite 602
                                              Taos, New Mexico 87571
                                              (p) 575.613.8050
                                              tisdel@westernlaw.org



                                                 4
Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 4 of 7



                             /s/ Allyson A. Beasley
                             Allyson A. Beasley
                             WESTERN ENVIRONMENTAL LAW CENTER
                             208 Paseo del Pueblo Sur, Suite 602
                             Taos, New Mexico 87571
                             (p) 575.224.6260
                             beasley@westernlaw.org

                             Counsel for Plaintiffs

                             /s/ Daniel L. Timmons
                             Daniel L. Timmons
                             WILDEARTH GUARDIANS
                             301 N. Guadalupe Street, Suite 201
                             Santa Fe, NM 87501
                             (p) 505.570.7014
                             dtimmons@wildearthguardians.org

                             /s/ Samantha Ruscavage-Barz
                             Samantha Ruscavage-Barz
                             WILDEARTH GUARDIANS
                             301 N. Guadalupe Street, Suite 201
                             Santa Fe, NM 87501
                             (p) 505.401.4180
                             sruscavagebarz@wildearthguardians.org

                             Counsel for Plaintiff WildEarth Guardians

                             /s/ Karimah Schoenhut
                             Karimah Schoenhut (D.C. Bar No. 1028390)
                             (appearing by association with Federal Bar
                             member Kyle J. Tisdel pursuant to L.R. 83.3(a))
                             SIERRA CLUB
                             50 F Street NW, 8th Floor
                             Washington DC 20001
                             (p) 202.548.4584
                             karimah.schoenhut@sierraclub.org

                             Counsel for Plaintiff Sierra Club

                             /s/ Keith D. Tooley
                             Keith D. Tooley
                             WELBORN SULLIVAN MECK & TOOLEY, P.C.
                             1125 17th Street, Suite 2200
                             Denver, CO 80202
                             Phone: 303-830-2500



                                5
Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 5 of 7



                             Fax: (303) 832-2366
                             ktooley@wsmtlaw.com

                             Counsel for Intervenor-Defendant Enduring
                             Resources IV, LLC

                             /s/ John J. Indall
                             Jon J. Indall
                             MALDEGEN, TEMPLEMAN & INDALL LLP
                             1925 Aspen Drive, 200A
                             Santa Fe, NM 87505
                             Phone: 505-216-3075
                             jindall@cmtisantafe.com

                             Steven J. Rosenbaum
                             Bradley K. Ervin
                             COVINGTON & BURLING, LLP
                             One CityCenter
                             850 Tenth St., N.W.
                             Washington, D.C. 20001
                             Phone: (202) 662-6000
                             Fax: (202) 662-6291
                             srosenbaum@cov.com
                             bervin@cov.com

                             Counsel for Intervenor-Defendant American
                             Petroleum Institute

                             /s/ Jennifer H. Weddle
                             Jennifer H. Weddle, D. N.M. Bar No. 19-163
                             1200 17TH Street, Suite 2400
                             Denver, Colorado 80202
                             Phone: (303) 572-6565
                             Fax: (303) 572-6540
                             weddlej@gtlaw.com

                             Counsel for Intervenor-Defendant Navajo Allottees

                             HOLLAND & HART LLP

                             /s/ Robert Sutphin
                             Robert Sutphin
                             Holland & Hart LLP
                             110 North Guadalupe, Ste. 1
                             Santa Fe, NM
                             Phone: (505) 988-4421



                                6
Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 6 of 7



                             Fax: (505) 983-6043
                             rsutphin@hollandhart.com

                             Hadassah M. Reimer (Wyo. Bar No. 6-3825)
                             Holland & Hart LLP
                             25 S. Willow St., Suite 200
                             Post Office Box 68
                             Jackson, WY 83001
                             Phone: (307) 739-9741
                             Fax: (307) 739-8175
                             hmreimer@hollandhart.com

                             John F. Shepherd, P.C. (Colo. Bar. No. 9956)
                             Tina Van Bockern
                             Holland & Hart LLP
                             555 Seventeenth Street, Suite 3200
                             Post Office Box 8749
                             Denver, Colorado 80201-8749
                             Phone: (303) 295-8000
                             Fax: (303) 713-6296
                             jshepherd@hollandhart.com
                             trvanbockern@hollandhart.com

                             Attorneys for Intervenors
                             DJR Energy Holdings, LLC and SIMCOE LLC




                                7
       Case 1:19-cv-00703-WJ-JFR Document 104 Filed 06/01/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I filed the foregoing pleading electronically through
the CM/ECF system which caused all parties or counsel to be served by electronic means as
more fully reflected on the Notice of Electronic Filing.

                                             /s/ Clare Boronow
                                             Clare Boronow
                                             Counsel for Federal Defendants




                                                 8
